Order entered January 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01045-CV

                            OLUSOLA OKUNFULURE, Appellant

                                                V.

                                  AURELIO ORTIZ, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-11295

                                            ORDER
       The Court has before it appellant’s January 23, 2013 “request for extension of time to file

deficiencies on brief.” The Court GRANTS the request and ORDERS appellant to file the

amended brief within thirty days of the date of this order.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE